Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 


2. Claims 1, 3-4, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (DE10317362A1) in view of Ishida (US20130119947A1) and Kazumi  (JP2004306848A)
With regard to claim 1, Graf teaches a motor vehicle electrical system comprising:
at least two main line strands ( one main line strand, 9 &10, another main line strand 12 &11, Fig. 1)  arranged electrically parallel to one another ( see Fig. 1) , the at least two main line strands being electrically short-circuited with one another in two regions (see 9 and 12 are shorted,  and 10 and 11 are shorted, Fig.2) separated from one another and each having a connection for one of at least two on-board power supplies ( e.g., 6 of 2, 8 of 4, Fig. 2)  wherein the two regions are connected to on-board power supplies with a same polarity ( short of 9 and 12 are connected to the positive polarity of 6, and short of 10 and 11 are connected to the positive polarity of 8, Fig. 2)

at least one motor vehicle electrical system switching network ( e.g., 14, 16, Fig. 2) being arranged in each of the at least two main line strands interrupting the respective main line strand ( e.g., 14 in 9 and 10, 16 in 12 and 11, Fig. 1, Fig. 2), the at least one motor vehicle electrical system switching network having at least three switches ( two switch in 14, Fig. 2, also see [0050] block 28 can includes a switch to switch the 28), wherein
a first switch ( switch between 9 and 28 in 14, Fig. 2)  is disposed between a first main line strand terminal ( 9, Fig. 2) and a common node ( common node of two switches in 14 that connects to 28, Fig. 2),
a second switch ( switch between 10 and 28 in 14, Fig. 2)  is disposed between a second main line strand terminal( 10, Fig. 2) and the common node( common node of two switches in 14, Fig. 2), and 
at least one a third switch (switch or switches used to switched off the individual groups of consumers in 28[0050],  see [0050] consumer 28 in the subnet 3 are only shown as a block. However, here too, a division into individual groups of consumers could be carried out analogously to the subnet 2 undertake, whereby individual groups of consumers can be switched off) is arranged between the common node( node between two switches in 14, Fig. 2)  and each of  plurality of load terminals ( [0050] teaches a switch to control 28 which could be like in subset 2, like 24 with a switch to control it, which is the third switch and [0050]  teaches 28 can be splitting into individual groups of consumers, individual groups of consumers being able to be switched off, because individual groups of consumers means at least two consumers, which teaches a plurality of load terminals), each load terminal of the plurality of load terminals is connected to a single load ([0050] 28 can be splitting into individual groups of consumers, one individual group of consumer can be a single load )
wherein each of at least two main line strands are coupled to communication lines ( [0052] communication lines ( formed an interface) can coordinating switching operation Also [0049] teaches a microprocessor controls all the switches in Fig. 2  [0052] further teaches 13, 14, 15, 16 are all connected to communication lines, therefore the communication lines connecting to 14 is coupled to the one main line strand 9 &10 through 14, and  the communication lines connecting to  16  is coupled at another main line strand 11&12 through 16, Fig. 1, Fig. 2), wherein the communication device provides redundant communication by emitting switching commands for the first one switch on a first main line strand ( see  the switch in 14, Fig. 2) and for the second another switch on a second main line strand (switch in 16, Fig. 2)  [0052]switching operations of 13, 14, 15, 16 can be coordinated via these communication lines.[0049] teaches Fig. 2’s switch are all controlled by a microprocessor) 
such that the motor vehicle electrical system switching networks are controlled (see [0052] the communication lines control the switch operation in 13, 14, 15, 16).
Graf does not teach each of the at least two main line strands are coupled to a communication device, the motor vehicle electrical switching network are controlled via power line communication.
However, Ishida teaches each of the at least two main line strands ( strand where 138 stays and strand where 140 stays, Fig. 3) are coupled to the communication device ( e.g., 137, Fig. 3, see [0044] 137 can communicate with others, therefore it can be treated as a communication device) ( strand where 138 stays connects to 137 through 138,  and strand where 140 stays is connected to 137 through 140, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Graf,  to configure each of the at least two main line strands are coupled to the communication device , as taught by Ishida, in order to control the operating of the switches to select a suitable power path for the system [0039]
Kazumi teaches the motor vehicle electrical switching network are controlled via power line communication ( see [0043]. The power supply multiplexing method is a method of transmitting a signal without a dedicated communication line by superimposing communication on a power supply line) ( In addition Kazumi teaches a communication device 100 in Fig. 1 are connected through multiple main line strands ( such as line connected to 150RH, 150LH) to control electrical connectors through power line communication ( provide power and control signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Graf and Ishida, to configure the motor vehicle electrical switching network are controlled via power line communication, as taught by Kazumi, in order to reduce the cost to build separate the power transmission and communication system, integrate a compact power transmission and communication system, reduce the size of the system(see [0042] of Kazumi).
With regard to claim 3, the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 1, Graf further teaches line sections of one of the at least two main line strands are connected to the first main line strand terminal and the second main line strand terminal ( two terminals of 14 are connected to 9 and 10 ,9 and 10 are belong to the first main line strand, Fig. 2)
With regard to claim 4, the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 1,  Graf  further teaches wherein the at least two main line strands ( e.g., one line strand (9, 10, Fig. 1, Fig. 2), the second line strand( 12, 11, Fig. 1, Fig. 2)) are short-circuited with one another in the region ( e.g., 9 and 12 are short at their distal end,  10 and 11 are short at their distal end, Fig. 2, Fig. 1, ) of their respective distal ends.
With regard to claim 11, the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 1, Graf further teaches  at least one of the vehicle electrical system switching networks has a current sensor and/or a voltage sensor  (the switches are controlled in such a way that when the voltage falls below the limit, an immediate switching process is triggered and the position of the switch is not undefined when the voltage falls below the limit. , the voltage can also be measured, processed in a microprocessor and, if necessary, the switching process can be triggered.[0049])  and/or a temperature sensor, and in that at least one of the switches is controlled as a function of a sensor signal.
With regard to claim 13, the combination of Graf , Ishida and Kazumi teaches all the limitations of claim 1, Graf further teaches wherein the one of the at least two on-board power supply systems is formed as an energy storage, a battery ( e.g., 6, 8, Fig. 2), an accumulator a DC/DC converter or a generator.
With regard to claim 14, the combination of Graft, Ishida and Kazumi teaches all the limitations of claim 1, Graf further teaches the single load (e.g., 28, Fig. 2) is connected to a load terminal of the plurality load terminals ( e.g., connection to 28 through 14, Fig. 2, and [0050] teaches 28 can be splitting into plurality of consumers that can be switched off) via a single power cable ( [0012] teaches the line connection use cable ) 
With regard to claim 15 , the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 1, Graf further teaches at least two on-board power supplies ( e.g., 6 and 8, Fig. 2) and one load ( e.g., 28, 29, Fig. 2).
With regard to claim 16, the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 4, Graf further teaches wherein the main line strands(one line strand (9, 10), the second line strand( 12, 11), Fig. 2) are directly connected with one another in the region of the short-circuit (see 9 and 12 are shorted, 10 and 11 are shorted, Fig. 2).

3, Claims 2, 6-8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (DE10317362A1 ) Ishida (US20130119947A1)  and  Kazumi  (JP2004306848A) in further view of Matsumaru ( US5818673A).
With regard to claim 2, the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 1, Graf further teaches wherein at least one of the at least two main line strands is formed from at least two line sections (e.g., 9, 10, Fig. 1, 2), 
Graf does not teach at least one of the at least two main line strands is formed from at least three-line sections and at least one of the line sections being arranged between two motor vehicle electrical system switching networks
	Matsumaru teaches at least one of the at least two main line strands is formed from at least three line sections ( see 55 between 49 and 51, between 49 and 54, between 51 and 53, Fig. 1A). at least one line sections (55 between 51 and 53, Fig. 1A) between two motor vehicle electrical system switching networks ( 51 and 53, Fig. 1A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configured the at least two main line strands formed from at least three-line sections, as taught by Matsumaru, in order to satisfy user’s requirement to further extend the power distribution network, and improve user’s experience. By using line sections to connect the switch networks, the system can distribute switch-controlled power from the source to the load. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide at least three-line sections instead of two line sections, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 124 USPQ 378 and MPEP 2144.04. In this case, increasing the number of line sections from at least two to at least three does not result in a new and unexpected result as the purpose does not change as they are intended to distribute the power.
With regard to claim 6, the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 1, but not the at least two main line strands are connected to one another via at least one cross-line strand.
However, Matsumaru teaches the at least two main line strands are connected to one another via at least one cross-line strand (e.g., 55 between 51 and 50, Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the at least two main line strands to be connected to one another via at least one cross-line strand, as taught by Matsumaru, in order to further distribute power to different components, improve the efficiency of the power distribution, and reduce the distance of power distribution and reduce the loss in the power distribution.
With regard to claim 7, the combination of Graf, Ishida and Kazumi teaches all the limitation of claim 1, but not a cross-line strand is connected to a cross-line strand terminal.
However, Matsumaru teaches a cross-line strand ( e.g., 55 between 51 and 50, Fig. 1A) is connected to a cross-line strand terminal ( terminal of 50 connected to 55, Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure a cross-line strand to be connected to a cross-line strand terminal, as taught by Matsumaru, in order to further distribute power to different components, improve the efficiency of the power distribution, and reduce the distance of power distribution and reduce the loss in the power distribution.
With regard to claim 8, the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 1, 
Graf does not teach the at least two main line strands form and the cross-line strands, at least in parts, a meshed distribution network
However, Matsumaru teaches the at least two main line strands form ( e.g., 55 between 49, 51, 53 and 55 between 48, 50, 52, Fig. 1A) and the cross-line strands ( e.g., 55 between 48, 49; 55 between 51 and 50;55 between 52 and 53, Fig.1A), at least in parts, a meshed distribution network ( see mesh network formed by 55 between the electric connection box 49-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the at least two main line strands form and the cross-line strands, at least in parts,  to be a meshed distribution network, as taught by Matsumaru, in order to further distribute power to different components, improve the efficiency of the power distribution, and reduce the distance of power distribution and reduce the loss in the power distribution.
 With regard to claim 17, the combination of Graf, Ishida Kazumi and Matsumaru teaches all the limitations of claim 8, and Matsumaru further teaches the at least two main line strands and the cross-line strands form a fully meshed distribution network (Fig. 1A shows a fully meshed network, mesh network formed by 55 between the electric connection box 49-53, which is similar to the fully meshed network in Fig. 3 of applicant’s specification).

4. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graf (DE10317362A1 ) Ishida (US20130119947A1) and  Kazumi  (JP2004306848A) in further view of VORMWALD (WO 2007/079878 A1).
With regard to claim 5, the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 1, but not the at least one motor vehicle electrical system switching network has at least one fourth switch between a cross-line strand connection and the common node.
However, Vormwald teaches the at least one motor vehicle electrical system switching network has at least one fourth switch ( e.g.32, Fig. 1) between a cross-line strand connection ( line from 32 to 2A, Fig. 1, since 1A and 2A can be two main line stands, and line from 32 to 2A is cross-line strand) and the common node ( node between 11 and 21, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure at least one motor vehicle electrical system switching network has at least one fourth switch between a cross-line strand connection and the common node, as taught by  Vormwald , in order to control the connection between the two main line strands, implement power distribution as required by the user, and allow the share power between two main strands when needed and improve the power operation efficiency.

5. Claims 9, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (DE10317362A1 ) Ishida (US20130119947A1)  and  Kazumi  (JP2004306848A) in further view of FENICHIU (WO 2013/011449 A2)
With regard to claim 9, the combination of Graf , Ishida and Kazumi teaches all the limitations of claim 1, 
Graf does not teach at least one of the line sections and/or at least one of the cross-line strands is formed as a flat cable.
However, FENICHIU teaches at least one of the line sections and/or at least one of the cross-line strands is formed as a flat cable ( page 17, last 7 line, page 18, line 1-4, power strip made of aluminum flat cable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure at least one of the line sections and/or at least one of the cross-line strands to be formed as a flat cable, as taught by  FENICHIU , because the flat cable is easy to be integrated with other component and it is cheap and therefore reduce the cost of system.
With regard to claim 18, the combination of Graf , Ishida Kazumi and Fenichiu teaches all the limitations of claim 9, and Fenichiu further teaches the flat cable is made of a solid material( page 17, last 7 line, page 18, line 1-4, power strip made of aluminum flat cable).
With regard to claim 19, the combination of Graf , Ishida Kazumi and Fenichiu teaches all the limitations of claim 18, and Fenichiu further teaches wherein the flat cable is made from a copper material or an aluminum material( page 17, last 7 line, page 18, line 1-4, power strip made of aluminum flat cable).

6. Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Graf (DE10317362A1 ) Ishida (US20130119947A1)   and  Kazumi  (JP2004306848A) in further view of Hernekamp (DE19916452A1).
With regard to claim 10, the combination of Graf, Ishida and Kazumi teaches all the limitations of claim 1, but not  the first switch, the second switch, and the third switch are individually controllable.
However, Hernekamp teaches the first switch ( e.g., 3 connected to the 6, Fig. 1), the second switch ( 3 connected to 7, Fig. 1), and the third switch ( 3 connected to 5, Fig. 1) are individually controllable ( see each  of 3s is individually controlled by 4, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the first switch, the second switch, and the third switch to be individually controllable, as taught by Hernekamp  , in order to improve the flexibility of controlling each switch, satisfy the user’s requirement, enhance convenience and improved safety. 

Response to Argument
7.   	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tonegawa (US20090043450A1) teaches  the electric apparatus further includes a power line cable for supplying or receiving the electric power to and from the electric storage device. The transmitting portion and the receiving portion transmits and receives the signal to and from the vehicle through the power line cable.
Igata (US20130026988A1) teaches about the communication device control the switch through the powerline communication.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836